Case 20-20462-kl Doc 35 Filed 04/02/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION
IN RE:
Derrick L Tarver CASE NO. 20-20462-kl
CHAPTER 13
Debtor
AGREED ORDER

Comes now the Chapter 13 Trustee, U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6
Title Trust, ("U.S. Bank"), by counsel, and Debtor, and Co-Debtor, Janeen Walker Tarver, and agree as follows:
1. US. Bank holds a mortgage dated December 6, 2006 and recorded January 9, 2007, in the Office of
the Recorder of Lake County, Indiana under Instrument Number 2007 002248 against the real
estate located at 2161 Ellsworth Street, Gary, IN 46404 and legally described as:

Lot 33, 34, 35, and 36, Block | in Fairmount Park Addition in the City of Gary, as per plat thereof,
recorded in Plat Book 10, page 10, page 21, in the Office of the Recorder of Lake County, Indiana.

(the “Real Estate”).

2. In the event that the debtor’s case is dismissed, or converts to another chapter under title 11 of the
United States Code, U.S. Bank shall be granted automatic in rem relief from the automatic stay and
in rem relief from the co-debtor stay as to the Real Estate in order to enforce its mortgage against
the Real Estate effective upon dismissal or conversion for a period of 2 years following the date of
dismissal or conversion, so that in the event that either Derrick L. Tarver, or Janeen Walker Tarver,
or any other party claiming an interest in the Real Estate after this order is recorded files a
bankruptcy subsequent to this bankruptcy case, the automatic stay and any co-debtor stay shall not
apply to U.S. Bank, its agents, successors or assigns and their efforts to foreclose on the mortgage
against the Real Estate.

3. This order shall be recorded with the Lake County Recorder’s Office after entry and shall be
binding on those parties who signed it and any subsequent party claiming interest in the real estate
after the date of recordation.

4, The Chapter 13 Trustee is authorized to commence mortgage payments to U.S. Bank prior to

confirmation retroactive to the date that the case was filed. U.S. Bank must file a proof of claim in
Case 20-20462-kl Doc 35 _ Filed 04/02/20 _Page 2 of 2
- 1.40: 03-30~2020 373

2199223023

order to receive poyments, The Chapter !3 Trustes shall hold back $1,500.00 to be Paid for
administrative fees in the event that the case is dismissed prior to confirmation,

5. in the event that the Debtor defaults in the amount of two (2) or nore plan payments, U.S, Bank
may file a Notice of Default and the Court shall schedule a hearing on U.S. Bunk’s Motion for tn
Rem Reliet trom the Automatic Stay (Doc, 17].

6. This Agreed Order resolves U.S. Bank's Motion for In Rem Relief from the Automatic Stay [Doc.
17} and U.S. Bank's Objection to the Motion to Extend the Stay [Doc. 29],

\ 4 iy
SO ORDERED ‘HIS: i wal \, Wo

 

Wu

JUDGE, UNITED STATES BANKRUPTCY COURT
Reviewed and Approved:

Tyas.

Ty

 

Derrick L. Tarver

neen Walker Tarver

/s/ Kevin M. Schmidt 3/30/20

Kevin M. Schmidt Date

Attomey for Debtor

Law Office of Kevin M. Schmidt

200 East 80th Place Suite 110

Merriliville. IN 46410-5432 Merrillville, IN 46410

219-756-0555 (219) 736-5579

courtmall@akmslawoffice.net bankruptey@codilis.com
Atty File: 1035309

 

 

 
  

Pant R. Cha
Chapter 13
40! W, 841
Suite C
Merrillville, IN 46410
219-650-4015
ecf@pchael!3.com
